This is an appeal upon petition in error and transcript from the judgment of the district court, dismissing an appeal from a judgment rendered by a justice of the peace in an action of forcible entry and detainer, awarding the possession of the southwest quarter of section 33, township 6 north, range 21 west, to the defendant in error. Wm. Thur. The appeal was dismissed by the district court on account of irregularities in the appeal bond, and an appeal prosecuted by the plaintiff in error from that order.
The record was filed in this court May 13, 1916, and the cause was regularly submitted on the 8th day of October, 1917. On the 21st day of August, 1917, the plaintiff in error filed in the cause a motion for judgment, asking that the cause be reversed, and that judgment be entered awarding the possession of the premises above described to him, and that he be taxed with the costs on appeal, and that the costs of the lower court be taxed against the defendant in error. To this motion is attached a stipulation, signed by the defendant in error and sworn to by him before a notary public, agreeing that such a judgment shall be entered. While this stipulation is of an unusual character, it bears the earmarks of originality and genuineness and is accepted as presented.
It therefore appears that the appeal should be sustained, and the cause remanded to the district court of Greer county, with directions to vacate the order dismissing the appeal and to enter judgment in said cause awarding possession of the land above described to the plaintiff in error, and taxing the costs of the lower court against the defendant in error, Wm. Thur, and those of the appellate court against plaintiff in error, per the motion and stipulation of the parties filed herein.
By the Court: It is so ordered.